DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are currently pending.
The abstract submitted on 06/30/2022 is accepted.
The oath submitted on 06/30/2022 is accepted.
The drawings submitted on 06/30/2022 are accepted.
No IDS was submitted.
No foreign priority has been claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15, 18 - 20 of U.S. Patent No. 11412421. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to an obvious UE based variant of the claimed invention (See table below).

Application 17/810117
US 11412421 B2
1. A user equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
1. Network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
sending, to a controller device, isotropic radiated power capability of the user equipment, and
receiving, from a user equipment, an information element that comprises an effective isotropic radiated power capability of the user equipment;
receiving, from the controller device, an indication that physical resource blocks have been scheduled for the user equipment based on the isotropic radiated power capability of the user equipment.
based on the effective isotropic radiated power capability, selecting an order of modulation; and based on the effective isotropic radiated power capability of the user equipment and the order of modulation, scheduling uplink physical resource blocks for the user equipment.
2. sending an information element that comprises a second indication of the isotropic radiated power capability.
4. the receiving comprises: receiving a second indication of a minimum peak effective isotropic radiated power of the user equipment.
3. the isotropic radiated power capability comprises an effective capability.
7. determining the effective isotropic radiated power capability of the user equipment does not satisfy a defined threshold capability;
4. the controller device comprises a first controller device, wherein the operations further comprise, receiving a handover message from a second controller device, and wherein the handover message was generated based on isotropic radiated power capability being transferred from being connected to the first controller device being connected to the second controller device.
3. the network equipment is a first network equipment, and wherein the operations further comprise: determining communication of the user equipment is to be handed off from the first network equipment to a second network equipment; and sending a handover message to the second network equipment, wherein the handover message comprises the information element.
5. the isotropic radiated power capability comprises a measured baseband output power of the user equipment.
4. the receiving comprises: receiving a first indication of a measured baseband output power of the user equipment;
6. the isotropic radiated power capability comprises an estimated minimum peak effective isotropic radiated power of the user equipment.
4. receiving a second indication of a minimum peak effective isotropic radiated power of the user equipment.
7. sending the isotropic radiated power capability to the controller device is based on a request for the isotropic radiated power capability received from the controller device.
5. the operations further comprise: prior to the receiving, sending a request to the user equipment to report the effective isotropic radiated power capability.
8. the physical resource blocks were scheduled for the user equipment by the controller device based on: 
a determination that the isotropic radiated power capability satisfies a defined threshold capability; and 
a selection of a first number of physical resource blocks to schedule for the user equipment, wherein the first number comprises a larger number of physical resource blocks than a second number of physical resource blocks to schedule for the user equipment that would have been scheduled based on the isotropic radiated power capability not satisfying the defined threshold capability.
6. determining the effective isotropic radiated power capability of the user equipment satisfies a defined threshold capability; and 
scheduling a first number of physical resource blocks to the user equipment as compared to a second number of physical resource blocks scheduled based on the effective isotropic radiated power capability not satisfying the defined threshold capability, wherein the first number comprises more physical resource blocks than the second number.
9. based on the determination that the isotropic radiated power capability satisfies the defined threshold capability, the controller device further schedules a digital modulation for the user equipment.
10. scheduling the uplink physical resource blocks comprises scheduling a selected number of uplink physical resource blocks, and wherein the selected number was selected based on a target uplink speed and the order of modulation.
10 the controller device is deployed in a non-standalone deployment architecture.
8. the network equipment is deployed in a non-standalone deployment architecture
11. the controller device is deployed in a standalone deployment architecture.
9. the network equipment is deployed in a standalone deployment architecture
12. A method, comprising: responding, by a user equipment comprising a processor, to an inquiry from controller equipment, with a response comprising capability information corresponding to an isotropic power capability of the user equipment,
12. A method, comprising: receiving, by a system comprising a processor, a first indication of a baseband output power of a mobile device and a second indication of an effective isotropic radiated power of the mobile device; and
wherein based on the isotropic power capability, the controller equipment identified the capability information as further comprising a lower limit on peak effective isotropic power of the user equipment; and
based on the second indication, selecting an order of modulation; and based on the first indication, the second indication, and the order of modulation,
receiving, by the user equipment, from the controller equipment, an first indication that physical resources have been scheduled for the user equipment, wherein the physical resources were scheduled based on the capability information.
scheduling, by the system, uplink physical resource blocks, wherein the scheduling is performed during initial access.
13. the physical resources comprise uplink resource blocks.
13. scheduling a quantity of uplink physical resource blocks determined based on the second indication.
14. the capability information further comprises an indication of an output power of the user equipment.
14. the quantity is higher based on the peak effective isotropic radiated power satisfying a defined threshold, and wherein the quantity is lower based on the peak effective isotropic radiated power not satisfying the defined threshold.
15. the output power comprises a baseband output power.
Recited in claim 12
16. the physical resources were scheduled further based on the output power.
Recited in claim 12
17. the physical resources were scheduled further based on a target upload speed for the user equipment.
11. selecting the order of modulation is further based on a target uplink speed.
18. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of mobile device, facilitate performance of operations, comprising: 
18. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a scheduling device, facilitate performance of operations, comprising: 
identifying capability characteristics of the mobile device comprising a baseband output power capability and an effective isotropic radiated power capability; and
obtaining, from a user equipment, an initial access request that comprises a first information element that comprises a baseband output power measurement and a second information element that comprises a minimum peak effective isotropic radiated power of the user equipment; and
receiving an indication that a number of physical resource blocks have been scheduled for the mobile device based on the capability characteristics,
based on the second information element, selecting an order of modulation; and based on the first information element, the second information element, a target uplink speed, and the order of modulation, 
wherein the number of physical resource blocks to be scheduled was selected as a function of the capability characteristics.
scheduling a quantity of physical resource blocks for the user equipment
19. identifying the capability characteristics comprises estimating a lower limit applicable to a peak effective isotropic radiated power capability of the mobile device.
19. The non-transitory machine-readable medium of claim 18, wherein the quantity of physical resource blocks is a first quantity based on the minimum peak effective isotropic radiated power satisfying a defined threshold, and wherein the quantity of physical resource blocks is a second quantity based on the minimum peak effective isotropic radiated power not satisfying the defined threshold.
20. receiving a first indication that the mobile device is being transferred from source cell equipment of a source cell of a communications network to target cell equipment of a target cell of the communications network,
20. determining communication of the user equipment is scheduled to be transferred from a source cell device of a source cell of a communications network to a target cell device of a target cell of the communications network 
wherein the mobile device is being transferred based on movement of the mobile device; and
based on a movement of the user equipment;
receiving, by the user equipment, from the controller equipment, an first indication that physical resources have been scheduled for the user equipment, wherein the physical resources were scheduled based on the capability information.
facilitating conveyance of a message from the source cell to the target cell, wherein the message comprises the first information element and the second information element.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 3, 5 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (US 20210392536 A1) in view of Jung et al. (US 20200314765 A1).

Regarding claim 1, Fujimura et al. discloses a user equipment (Fujimura et al., FIG. 1, UE 20 in relation to FIG. 8), comprising: a processor (Fujimura et al., FIG. 8, control unit 240); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Fujimura et al., [0110] software executed by the processor included in the user device may be stored in a random access memory (RAM), a flash memory, a read-only memory (ROM), an EPROM, an EEPROM, a register, a hard disk (HDD), a removable disk, a CD-ROM, a database, a server, or any other appropriate storage medium), comprising: 
sending, to a controller device (Fujimura et al., FIG. 1, eNB 10), isotropic radiated power capability of the user equipment (Fujimura et al., see FIG. 2; [0036] the user device transmits a UE Capability report or UE Capability information to the base station device in relation to [0035] Table 3 shows values for the UE type, the Total Radiated Power (TRP), and the EIRP specified for each of Power classes 1 to 4 and [0050] the user device applies a requirement on measurement latency that differs depending on, not only a power class, but also a UE type or mobility capability of the user device), and 
receiving, from the controller device, an indication that physical resource blocks have been scheduled for the user equipment (Fujimura et al. [0068] a network may configure an indication of a configuration of a window for a CSI-RS on a per user device basis, or the network may configure, in addition to the configuration of the window for the CSI-RS, a parameter for modifying a measurement operation on a per user device basis in relation to [0070] a number of resources, a number of beams, and periodicity used for RLM and beam management may be configured). 
Fujimura et al. does not expressly disclose the physical resource blocks have been scheduled based on the isotropic radiated power capability of the user equipment.
Jung et al., for example from an analogous field of endeavor (Jung et al., [0140] a UE requirement is verified with the test metric of effective isotropic radiated power (EIRP)); [0147] a wireless device/UE transmits capability information including the maximum uplink duty cycle to a base station/gNB) discloses physical resource blocks scheduled based on the isotropic radiated power capability of the user equipment (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the physical resource blocks have been scheduled based on the isotropic radiated power capability of the user equipment as taught by Jung et al. with the system of Fujimura et al. in order to allocate uplink resources (Jung et al., [0149]).

Regarding claim 2, Fujimura et al. - Jung et al. discloses sending an information element that comprises a second indication of the isotropic radiated power capability (Fujimura et al., FIG. 3; [0037] the RF-Parameters is an information element used for transmitting UE capability related to RF in NR operation from the user device to the base station device).

Regarding claim 3, Fujimura et al. - Jung et al. discloses the isotropic radiated power capability comprises an effective capability (Fujimura et al., [0034] the minimum peak EIRP indicates the lower limit value of power radiation in the peak direction and EIRP is specified for each operating band).

Regarding claim 5, Fujimura et al. - Jung et al. disclose the isotropic radiated power capability comprises a measured baseband output power of the user equipment (Fujimura et al., [0038] the RF capability specifies expected antenna gain, transmission power, a spatial range within which certain radiating power is to be satisfied, and the like).

Regarding claim 6, Fujimura et al. - Jung et al. discloses the isotropic radiated power capability comprises an estimated minimum peak effective isotropic radiated power of the user equipment (Fujimura et al., FIG. 3; [0035] for the power class 2, the UE type is “Vehicle mounted,” the maximum TRP is “23,” the maximum peak EIRP is “43,” the minimum peak EIRP is “29,” and the space coverage is “18” at 60 percentile in CDF).

Regarding claim 7, Fujimura et al. - Jung et al. disclose sending the isotropic radiated power capability to the controller device is based on a request for the isotropic radiated power capability received from the controller device (Fujimura et al., [0036] the base station device transmits a UE Capability Enquiry to the user device, which may include information indicating which UE capability report is required in relation to [0057] signaling from the network for UE capability or signaling from the network for distinguishing or indicating beam capability of the UE, a number of antennas, a number of beams, analog beam forming/digital beam forming, and the like).

Regarding claim 8, Fujimura et al. - Jung et al. disclose the physical resource blocks were scheduled for the user equipment by the controller device based on: a determination that the isotropic radiated power capability satisfies a defined threshold capability (Fujimura et al., [0064] for defining a power class including mobility capability, different power classes may be defined for the user devices that satisfy the same level of RF capability while satisfying different types of mobility capability); and 
a selection of a first number of physical resource blocks to schedule for the user equipment (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE), wherein the first number comprises a larger number of physical resource blocks than a second number of physical resource blocks to schedule for the user equipment that would have been scheduled based on the isotropic radiated power capability not satisfying the defined threshold capability (Jung et al., [0177] the network can schedule the higher maximum power regardless of P-MPR level in cell edge region).  The motivation is the same as in claim 1.

Regarding claim 9, Fujimura et al. - Jung et al. disclose based on the determination that the isotropic radiated power capability satisfies the defined threshold capability (Fujimura et al., [0064] different power classes may be defined for the user devices that satisfy the same level of RF capability while satisfying different types of mobility capability), the controller device further schedules a digital modulation for the user equipment (Jung et al., [0128] the requirement for the UE which supports a single FR2, an above-6-GHz range band, is specified in Table 23 and Table 24). The motivation is the same as in claim 1.

Regarding claim 10, Fujimura et al. - Jung et al. disclose the controller device is deployed in a non-standalone deployment architecture (Jung et al., FIG. 2B, non-standalone architecture (NSA)).  The motivation is the same as in claim 1.

Regarding claim 11, Fujimura et al. - Jung et al. disclose the controller device is deployed in a standalone deployment architecture (Jung et al., FIG. 2c, standalone architecture (SA)).  The motivation is the same as in claim 1.

Regarding claim 12, Fujimura et al. discloses a method, comprising: responding, by a user equipment (Fujimura et al., FIG. 8, UE 20) comprising a processor Fujimura et al., FIG. 8, control unit 240), to an inquiry from controller equipment (Fujimura et al., [0036] the base station device transmits a UE Capability Enquiry to the user device, which may include information indicating which UE capability report is required), with a response comprising capability information corresponding to an isotropic power capability of the user equipment (Fujimura et al., [0036] the user device transmits a UE Capability report or UE Capability information to the base station device in relation to [0035] Table 3 shows values for the UE type, the Total Radiated Power (TRP), and the EIRP specified for each of Power classes 1 to 4 and [0050] the user device applies a requirement on measurement latency that differs depending on, not only a power class, but also a UE type or mobility capability of the user device), 
wherein based on the isotropic power capability, the controller equipment identified the capability information as further comprising a lower limit on peak effective isotropic power of the user equipment (Fujimura et al., [0034] the minimum peak EIRP indicates the lower limit value of power radiation in the peak direction and EIRP is specified for each operating band); and 
receiving, by the user equipment, from the controller equipment, an first indication that physical resources have been scheduled for the user equipment (Fujimura et al. [0068] a network may configure an indication of a configuration of a window for a CSI-RS on a per user device basis, or the network may configure, in addition to the configuration of the window for the CSI-RS, a parameter for modifying a measurement operation on a per user device basis in relation to [0070] a number of resources, a number of beams, and periodicity used for RLM and beam management may be configured). 
Fujimura et al. does not expressly disclose the physical resource blocks were scheduled based on the isotropic radiated power capability of the user equipment.
Jung et al., for example from an analogous field of endeavor (Jung et al., [0140] a UE requirement is verified with the test metric of effective isotropic radiated power (EIRP)); [0147] a wireless device/UE transmits capability information including the maximum uplink duty cycle to a base station/gNB) discloses physical resource blocks scheduled based on the isotropic radiated power capability of the user equipment (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the physical resource blocks were scheduled based on the isotropic radiated power capability of the user equipment as taught by Jung et al. with the system of Fujimura et al. in order to allocate uplink resources (Jung et al., [0149]).

Regarding claim 13, Fujimura et al. - Jung et al. discloses the physical resources comprise uplink resource blocks (Fujimura et al., [0111] the notification of information may be given by physical layer signaling (for example, downlink control information (DCI) or uplink control information (UCI))).

Regarding claim 14, Fujimura et al. - Jung et al. discloses the capability information further comprises an indication of an output power of the user equipment (Fujimura et al., FIG. 3; [0037] the RF-Parameters is an information element used for transmitting UE capability related to RF in NR operation from the user device to the base station device).

Regarding claim 15, Fujimura et al. - Jung et al. discloses the output power comprises a baseband output power (Fujimura et al., [0038] the RF capability specifies expected antenna gain, transmission power, a spatial range within which certain radiating power is to be satisfied, and the like).

Regarding claim 16, Fujimura et al. - Jung et al. discloses the physical resources were scheduled further based on the output power (Fujimura et al., FIG. 3; [0035] for the power class 2, the UE type is “Vehicle mounted,” the maximum TRP is “23,” the maximum peak EIRP is “43,” the minimum peak EIRP is “29,” and the space coverage is “18” at 60 percentile in CDF).

Regarding claim 17, Fujimura et al. - Jung et al. discloses the physical resources were scheduled further based on a target upload speed for the user equipment (Fujimura et al., [0038] the mobility capability can be interpreted to be, but not limited to, capability indicating an extent of moving velocity required for the user device, moves at low speed, moves at high speed, moving speed is not constant).

Regarding claim 18, Fujimura et al. discloses a non-transitory machine-readable medium, comprising executable instructions (Fujimura et al., [0110] software executed by the processor included in the user device may be stored in a random access memory (RAM), a flash memory, a read-only memory (ROM), an EPROM, an EEPROM, a register, a hard disk (HDD), a removable disk, a CD-ROM, a database, a server, or any other appropriate storage medium) that, when executed by a processor of mobile device (Fujimura et al., FIG. 8, control unit 240), facilitate performance of operations, comprising: 
identifying capability characteristics of the mobile device comprising a baseband output power capability and an effective isotropic radiated power capability (Fujimura et al., FIG. 2; [0036] the user device transmits a UE Capability report or UE Capability information to the base station device in relation to [0035] Table 3 shows values for the UE type, the Total Radiated Power (TRP), and the EIRP specified for each of Power classes 1 to 4 and [0050] the user device applies a requirement on measurement latency that differs depending on, not only a power class, but also a UE type or mobility capability of the user device); and 
receiving an indication that a number of physical resource blocks have been scheduled for the mobile device (Fujimura et al. [0068] a network may configure an indication of a configuration of a window for a CSI-RS on a per user device basis, or the network may configure, in addition to the configuration of the window for the CSI-RS, a parameter for modifying a measurement operation on a per user device basis in relation to [0070] a number of resources, a number of beams, and periodicity used for RLM and beam management may be configured). 
Fujimura et al. does not expressly disclose the number of physical resource blocks to be scheduled was selected as a function of the capability characteristics.
Jung et al., for example from an analogous field of endeavor (Jung et al., [0140] a UE requirement is verified with the test metric of effective isotropic radiated power (EIRP)); [0147] a wireless device/UE transmits capability information including the maximum uplink duty cycle to a base station/gNB) discloses physical resource blocks to be scheduled selected as a function of the capability characteristics (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the physical resource blocks to be scheduled was selected as a function of the capability characteristics as taught by Jung et al. with the system of Fujimura et al. in order to allocate uplink resources (Jung et al., [0149]).

Regarding claim 19, Fujimura et al. - Jung et al. discloses identifying the capability characteristics comprises estimating a lower limit applicable to a peak effective isotropic radiated power capability of the mobile device (Fujimura et al., [0034] the minimum peak EIRP indicates the lower limit value of power radiation in the peak direction and EIRP is specified for each operating band).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. and Jung et al., as applied to claim 1 or 18 above, further in view of Jeon et al. (US 20110103282 A1).

Regarding claim 4, Fujimura et al. - Jung et al. do not expressly disclose receiving a handover message from a second controller device, and wherein the handover message was generated based on isotropic radiated power capability being transferred from being connected to the first controller device being connected to the second controller device.
Jeon et al., for example from an analogous field of endeavor (Jeon et al., [0038] determining the maximum transmission power of a handover message considering uplink of an MS in a mobile communication system) discloses receiving a handover message from a second controller device (Jeon et al., [0044] If a downlink signal of a serving BS is attenuated, the BS or MS may initiate a handover request to a neighbor BS), and wherein the handover message was generated based on isotropic radiated power capability being transferred from being connected to the first controller device being connected to the second controller device (Jeon et al., [0046] the serving BS transmits a handover pre-notification message to the neighbor BSs, where the handover pre-notification message includes information of required QoS, bandwidth, and the like).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving a handover message from a second controller device, and wherein the handover message was generated based on isotropic radiated power capability being transferred from being connected to the first controller device being connected to the second controller device as taught by Jeon et al. with combined the system of Fujimura et al. - Jung et al. in order to provide an average equivalent isotropic received power for the handover ranging message (Jeon et al., [0046]).

Regarding claim 20, Fujimura et al. - Jung et al. do not expressly disclose receiving a first indication that the mobile device is being transferred from source cell equipment of a source cell of a communications network to target cell equipment of a target cell of the communications network, wherein the mobile device is being transferred based on movement of the mobile device; and receiving a second indication that the target cell equipment is connected to the mobile device with a connection characteristic, wherein the connection characteristic was determined based on the capability characteristics having been communicated by the source cell equipment to the target cell equipment.
Jeon et al., for example from an analogous field of endeavor (Jeon et al., [0038] determining the maximum transmission power of a handover message considering uplink of an MS in a mobile communication system) discloses receiving a first indication that the mobile device is being transferred from source cell equipment of a source cell of a communications network to target cell equipment of a target cell of the communications network (Jeon et al., [0044] If a downlink signal of a serving BS is attenuated, the BS or MS may initiate a handover request to a neighbor BS), wherein the mobile device is being transferred based on movement of the mobile device (Jeon et al., [0045] the serving BS may receive a handover initiation request from the MS or attempting handover transmits a handover previous notification (HO-pre-notification) message to the neighbor BSs); and receiving a second indication that the target cell equipment is connected to the mobile device with a connection characteristic (Jeon et al., [0046] the serving BS transmits a handover pre-notification message to the neighbor BSs, where the handover pre-notification message includes information of required QoS, bandwidth, and the like in relation to [0049] the MS transmits the serving BS a handover indication (MOB_HO_IND) message as final indication for handover execution, so a channel between the MS and the serving BS is released), wherein the connection characteristic was determined based on the capability characteristics having been communicated by the source cell equipment to the target cell equipment (Jeon et al., [0046] the average equivalent isotropic received power for the handover ranging message represents average equivalent isotropic received power for handover ranging message that the neighbor BSs each receive from a plurality of MSs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving a first indication that the mobile device is being transferred from source cell equipment of a source cell of a communications network to target cell equipment of a target cell of the communications network, wherein the mobile device is being transferred based on movement of the mobile device; and receiving a second indication that the target cell equipment is connected to the mobile device with a connection characteristic, wherein the connection characteristic was determined based on the capability characteristics having been communicated by the source cell equipment to the target cell equipment as taught by Jeon et al. with combined the system of Fujimura et al. - Jung et al. in order to provide an average equivalent isotropic received power for the handover ranging message (Jeon et al., [0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yang et al. (US 20200413350 A1) discloses a method for a wireless device to transmit capability information by generating the capability information including power class information and transmitting the capability information to a serving cell, where the power class information may be configured for each new radio access technology (NR) band and may be determined on the basis of minimum peak effective isotropic radiated power (EIRP), maximum output limit, and spherical coverage, which is similar to aspects of the claimed invention.
Zirwas et al. (US 20190036578 A1) is cited to show a method to allow an access point (AP) to select or determine a set of precoding weights for each of a plurality of user devices, where the precoding weights may be determined to improve/maximize a utility function, such as signal-to-interference plus noise ratio (SINR), data rate, or other utility function or performance parameter and the precoding parameters for each user device may be selected and/or iteratively adjusted, to avoid violating a power constraint to prevent the maximum power density or EIRP of the AP from exceeding a maximum EIRP or other power threshold, which is similar to aspects of the claimed invention).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416